DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 4/12/2021 has been entered. Claims 1-20 
are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lambert et al. (Lambert et al. – 2016/0123799; herein after referred to as “Lambert”).

Regarding claim 1, Lambert discloses a  method of monitoring stock comprising: 

measuring a level of said light at multiple locations in said stocking area (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase), 
detecting a change in stock in said stocking area based on said measured level of said light (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase); and 
reporting said change (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase).  
Regarding claim 2, Lambert discloses the method of claim 1, wherein said change includes an amount of said stock (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 
Regarding claim 3, Lamber discloses the method of claim 1, wherein said change includes an identity of a product in said stock (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase; par. 0037, 0038 – alert retailer that stock is low or missing, or to instruct a supplier to provide more products).  
Regarding claim 4, Lambert discloses the method of claim 1, wherein said change includes a misplacement of item of said stock (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase; par. 0037, 0038 – alert retailer that stock is low or missing, or to instruct a supplier to provide more products).  
Regarding claim 5, Lambert discloses the method of claim 1, wherein said change includes a filling of the stocking area (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected 
Regarding claim 6, Lambert discloses the method of claim 5, further comprising measuring and reporting a length of time of said filling (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase; par. 0037, 0038 – alert retailer that stock is low or missing, or to instruct a supplier to provide more products; par. 0040 – recording time data, using time data to evaluate stock, providing information on specific product sales, and purchasing trends).  
Regarding claim 7, Lambert discloses the method claim 1, further comprising: recognizing a dimming of said illuminating (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase; par. 0037, 0038 – alert retailer that stock is low or missing, or to instruct a supplier to provide more products; par. 0040 – recording time data, using time data to evaluate stock, providing information on specific product sales, and purchasing trends, see Table 1 and Table 2 for different lighting levels detected).  
Regarding claim 8, Lambert discloses the method of claim 1, wherein said detecting is further based on a time length of a change in said measured level of said light (Lambert, figures 
Regarding claim 9, Lambert discloses the method of claim 1, further comprising detecting a malfunction of a sensor of said level of said light based on a deviation in said level said light (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase; par. 0037, 0038 – alert retailer that stock is low or missing, or to instruct a supplier to provide more products; par. 0040 – recording time data, using time data to evaluate stock, providing information on specific product sales, and purchasing trends).  
Regarding claim 10, Lambert discloses the method of claim 1, further comprising identifying a location from which a sold object was picked up based on said measuring (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase; par. 0037, 0038 – alert retailer that stock is low or missing, or to instruct a supplier to provide more 
Regarding claim 11, Lambert discloses the method of claim 1, identify a number of times that a product is picked up before it is sold based on said measuring (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase; par. 0037, 0038 – alert retailer that stock is low or missing, or to instruct a supplier to provide more products; par. 0040 – recording time data, using time data to evaluate stock, providing information on specific product sales, and purchasing trends).  
Regarding claim 12, Lambert discloses the method of claim 1, further comprising calibrating said measuring including measuring an empty state, a full state and a partially full state (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase; par. 0037, 0038 – alert retailer that stock is low or missing, or to instruct a supplier to provide more products; par. 0040 – recording time data, using time data to evaluate stock, providing information on specific product sales, and purchasing trends, calibration of the unit to detect the empty state, full state).  
Regarding claim 13, Lambert discloses the method of claim 1, further wherein said measuring includes a light level under said stock (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 
Regarding claim 14, Lambert discloses the method of claim 1, further wherein said measuring includes a light level behind said stock opposite a source of said light (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase; par. 0037, 0038 – alert retailer that stock is low or missing, or to instruct a supplier to provide more products; par. 0040 – recording time data, using time data to evaluate stock, providing information on specific product sales, and purchasing trends, calibration of the unit to detect the empty state, full state).  
Regarding claim 15, Lambert discloses the method of claim 1, wherein said multiple locations includes at least two location covered by a single product of said stock (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase; par. 0037, 
Regarding claim 16, Lambert discloses the method of claim 1, further comprising: training a sensor state algorithm to perform said detecting (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase; par. 0037, 0038 – alert retailer that stock is low or missing, or to instruct a supplier to provide more products; par. 0040 – recording time data, using time data to evaluate stock, providing information on specific product sales, and purchasing trends, calibration of the unit to detect the empty state, full state; par. 0007, 0008, 0035, 0036 – empirically derived formula for predicting stock level based on light level detected, ambient light entering the sensors are being accounted for).  
Regarding claim 17, Lambert discloses the method of claim 1, further comprising: wherein said detecting is adjusted based on a time of day (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase; par. 0037, 0038 – alert retailer that stock is low or missing, or to instruct a supplier to provide more products; par. 0040 – recording time data, using time data to evaluate stock, providing information on specific product sales, and 
Regarding claim 18, Lambert discloses the method of claim 1, wherein said light includes an ambient light (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase; par. 0037, 0038 – alert retailer that stock is low or missing, or to instruct a supplier to provide more products; par. 0040 – recording time data, using time data to evaluate stock, providing information on specific product sales, and purchasing trends, calibration of the unit to detect the empty state, full state; par. 0007, 0008, 0035, 0036 – empirically derived formula for predicting stock level based on light level detected, ambient light entering the sensors are being accounted for).  
Regarding claim 19, Lambert discloses the method of claim 1, wherein said reporting includes activating an indicator in a vicinity of said stocking area (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase; par. 0037, 0038 – alert retailer that stock is low or missing, or to instruct a supplier to provide more products; par. 0040 – recording time data, using time data to evaluate stock, providing information on specific product sales, and purchasing trends, calibration of the unit to detect the empty state, full state).  
Regarding claim 20, Lambert discloses the method of claim 1, wherein said reporting includes sending a message to a human operator (Lambert, figures 1-4, 5A-5C; par. 0006, 0007, 0009, 0012, 0017, 0020, 0027, 0033, 00034, 0050, 0057; Table 1, Table 2 – illuminating stock shelves with light, detecting light levels using sensors, determines the level of stocks based on the detected light levels, measure the stock levels so actions may be taken to re-stock, and increase the consumer propensity to purchase; par. 0037, 0038 – alert retailer that stock is low or missing, or to instruct a supplier to provide more products; par. 0040 – recording time data, using time data to evaluate stock, providing information on specific product sales, and purchasing trends, calibration of the unit to detect the empty state, full state).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THIEN M LE/Primary Examiner, Art Unit 2887